U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED NOVEMBER 30, 2010 Commission File Number 333-153168 Laredo Oil, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 2203 Townes Lane Austin, Texas78703 (Address of principal executive offices) (Zip code) (512) 961-3801 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Not Applicable x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 or the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 51,000,013 shares of common stock issued and outstanding as of January 14, 2010. 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as ofNovember 30, 2010 (unaudited) and May 31, 2010 4 Statements of Operations (unaudited) 5 Statements of Stockholders’ (Deficit) Equity (unaudited) 6 Statements of Cash Flows (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 2 ITEM 1. FINANCIAL STATEMENTS The following unaudited financial statements have been prepared by the Company, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such SEC rules and regulations; nevertheless, the Company believes that the disclosures are adequate to make the information presented not misleading.These financial statements and the notes attached hereto should be read in conjunction with the financial statements and notes included in the Company's Form 10-K, which was filed with the SEC on September 14, 2010.In the opinion of the Company, all adjustments, including normal recurring adjustments necessary to present fairly the financial position of Laredo Oil, Inc., as of November 30, 2010 and the results of its operations for the three and six month periods and cash flows for the six month period then ended, have been included.The results of operations for the three and six month periods ended November 30, 2010 are not necessarily indicative of the results for the full year. 3 Laredo Oil, Inc. (An Exploration Stage Enterprise) Balance Sheets November 30, May 31, (unaudited) ASSETS Current Assets Cash $ $ Prepaid Expenses Debt Financing Fees, net of accumulated amortization of $34,471 and 6,085 TOTAL ASSETS $ $ LIABILITIES & (DEFICIT) EQUITY Current Liabilities Accounts Payable $ Accrued Liabilities Notes Payable Convertible Debt, net of unamortized debt discount of $209,489 and $215,552 Total Liabilities Equity Common Stock Subscribed - - Preferred Stock: $0.0001 par value; 10,000,000 shares authorized; no shares issued or outstanding - - Common Stock: $0.0001 par value; 90,000,000 shares authorized; 51,000,013 and 50,000,013 issued and outstanding Additional Paid in Capital Accumulated Deficit during Exploration Stage ) ) Total (Deficit) Equity ) ) TOTAL LIABILITIES & (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these financial statements. 4 Laredo Oil, Inc. (An Exploration Stage Enterprise) Statements of Operations (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended Date of Inception (March 31, 2008) Thru November 30, 2010 November 30, 2009 November 30, 2010 November 30, 2009 November 30, 2010 Revenue $
